UNITED STATES DISTRICT COURT
                                                                                             D/F
EASTERN DISTRICT OF NEW YORK
                                                          -X

 THE UNITED STATES OF AMERICA,


               -against-                                                 MEMORANDUM & ORDER

                                                                               18-CR-395(NGG)
 SHAKEN MILLER,                                                                              ^       ^

                               Defendant.
                                                           X
NICHOLAS G. GARAUFIS,United States District Judge.

       Defendant Sha Ken Miller moves to suppress evidence that was seized from a black Kia

Sportage (the "Kia"), arguing that police officers stopped and searched the Kia in violation of his

Fourth Amendment rights.(See Mot.to Suppress(Dkt. 22); Suppl. Letter in Supp. of Mot.(Dkt.

30).) After the court initially denied the motion without prejudice and without an evidentiary

hearing (see Mem.& Order("M&O")(Dkt. 32)), Mr. Miller submitted additional evidence and a

renewed request for an evidentiary hearing (see Renewed Mot.for Hg.(Dkt. 33)). Based on Mr.

Miller's additional submissions,the court granted his request for an evidentiary hearing (see July

9,2019 Order), which was held on October 11, 2019. Thereafter, the parties submitted

supplemental briefing.(See Def. Post-Hg. Mem.in Supp.("Mem.")(Dkt. 52); Gov't Post-Hg.

Mem.in 0pp.("0pp.")(Dkt. 53); Def. Reply in Further Supp.("Reply")(Dkt. 54).)

       The court has reviewed the parties' supplemental filings and considered the testimony

offered at the suppression hearing. While the court acknowledges that the question presented is a

close one, the court agrees with Mr. Miller that the Government has not carried its burden to

establish that the officers' initial stop ofthe Kia was supported by reasonable suspicion.

Specifically, the court holds that the Government has failed to establish by a preponderance of

the evidence that the arresting officers observed a traffic violation—i.e., that they observed the


                                                 1
Kia idling for more than three minutes—^before executing a stop. The court further holds that the

officers' testimony that they observed a hand-to-hand drug transaction does not independently

establish reasonable suspicion to justify stopping Mr. Miller.

        Accordingly, Mr. Miller's motion to suppress is GRANTED.

L      FACTUAL BACKGROUND


       The court briefly summarizes the facts that are undisputed for the purposes ofthis motion

before summarizing the relevant testimony of each witness on the dispositive factual issues. The

court evaluates that testimony and sets forth its legal conclusions in the discussion section that

follows. See infra Section III.

               1.      Undisputed Facts


       On July 11,2018, New York City Police("NYPD")Officers Peter Ramos and Matthew

Lambert were patrolling the area aroimd the Walt Whitman Houses (the "Whitman Houses")in

Fort Greene, Brooklyn. Both officers are members ofNYPD's anticrime unit which, as Officer

Lambert testified, conducts "pro-active policing," with plainclothes officers conducting active

patrols to "stay on top ofrecidivists ...and crime pattems" in their precincts in lieu of, for

example,responding to radio calls.(Tr. of Supp. Hg.("Tr.") at 84.) The officers were patrolling

the area in an unmarked Ford Fusion when they encountered Mr. Miller, who was standing in

front ofthe Kia, which was parked near 80 Monument Walk(one ofthe buildings comprising the

Whitman Houses). {Id. at 14-15, 86.) The officers recognized Mr. Miller from an Investigation

Card ("I-Card")they had viewed earlier that morning, according to which Mr. Miller was a

suspect in a shooting reportedly involving a black SUV that was being investigated by another

precinct. {Id. at 15-16.) After Officer Lambert verified that the I-Card remained active, the

officers decided to make a loop around the Whitman Houses in order to drive by Mr. Miller
again. {Id. at 17-18,41, 90-91.)To begin this loop, the officers turned onto a pedestrian walkway

and assumed at that point that Mr. Miller had realized they were police officers, as only police

and emergency vehicles are permitted to drive on the walkway. {Id. at 17-18, 91.) The completed

loop took "a minute or two." {Id. at 92.)

        On their second pass (after having completed the first loop around the Whitman Houses),

the officers observed Mr. Miller seated in the driver's seat ofthe Kia and an unidentified man

leaning through the open passenger-side window.{Id. at 18-19.) Mr. Miller and the unidentified

man touched hands, after which the unidentified man walked away.{Id. at 42-43, 92.) Although

both officers conceded that they saw neither narcotics nor currency exchange hands. Officer

Lambert testified that he "just had a feeling [they had witnessed] a hand-to-hand [drug sale]."

{Id. at 21;see also id. at 92-93.)Based on that feeling, the officers decided to make a second

loop around the Whitman Houses(and third pass by the Kia)to further investigate, this time

opting to take a different route. {Id. at 21-22, 94.) On both the first and second passes,the

officers drove on the opposite side ofthe parking lot, one to two car lengths away from the Kia,

although Officer Ramos testified that the pedestrian walkway on which they drove while making

their first loop was "directly right in front ofthe [Kia]." {Id. at 17;see also id. at 21.)

        Upon making their third loop, the officers, now driving on a sidewalk, observed the same

unidentified man sitting on a bench and sprinkling something into a rolling paper. {Id. at 22,94-

95.) Both officers testified that, upon seeing the officers, the unidentified man got up and walked

inside 88 Monument Walk(which is connected to 80 Monument Walk)while Mr. Miller

remained in the Kia. {Id. at 23,45,95.) On this third pass, the officers approached the Kia from

behind and passed alongside it. {Id. at 23-24, 50-51.)
        At this point, the officers decided to stop Mr. Miller. {Id. at 24-25.) Officer Ramos called

NYPD Sergeant Jack Wu to advise him that he and Officer Lambert intended to stop Mr. Miller

both because Mr. Miller's car was idling and because ofthe purported hand-to-hand transaction

they had witnessed. {Id. at 24, 54-55.) The officers made one final loop around the Whitman

Houses and pulled up behind the Kia; Sgt. Wu arrived in a separate vehicle, which he parked in

front ofthe Kia, blocking it in. {Id. at 25; see also Lambert Body Cam Footage (Gov't Ex. 6).)

The officers executed the stop "[a]bout ten minutes or just a little over" after first seeing Mr.

Miller standing outside the Kia.(Tr. at 25.)

       When the officers pulled up behind the Kia,Isavior Coombs, a friend of Mr. Miller, was

standing with his head in the open passenger-side window,speaking with Mr. Miller, who was

still in the driver's seat.(Tr. at 99-100, 121-122.) Mr. Coombs left the scene shortly after the stop

began, having been asked to do so by either Officer Lambert or Sgt. Wu(the record is unclear).

{Id. at 97-98.) Both officers got out oftheir patrol car and approached the Kia, Officer Ramos

toward the driver side and Officer Lambert toward the passenger side. {Id. at 25,97.) Officer

Ramos testified that he detected a strong odor of marijuana emanating from the Kia as he

approached the Kia's open driver-side window.{Id. at 25-26.) Officer Ramos accordingly

ordered Mr. Miller to get out ofthe Kia so that he could search it. {Id.; see also Ramos Body

Cam Footage (Gov't Ex. 3).) Upon entering the vehicle, Officer Ramos noticed burnt cigarette

wrappers in the Kia's cupholder, which he testified smelled of burnt marijuana.(Tr. at 31;see

also Ramos Body Cam Footage.) Officer Ramos then searched the Kia and discovered marijuana

sealed inside various containers in a backpack on the floor ofthe Kia's backseat.(Tr. at 30.)

Meanwhile, Officer Lambert stood with Mr. Miller and commented to Mr. Miller that he could

not leave his car running. {Id. at 112; Lambert Body Cam Footage.)
         After transporting the vehicle back to the station, Officer Ramos conducted an inventory

search ofthe Kia.(Compl.(Dkt. 1)16.)During the inventory search, Officer Ramos discovered

a .25 caliber Beretta semiautomatic pistol concealed inside the fuse box beneath the steering

wheel.(M;see also Tr. at 33; Photograph(Gov't Ex. 4).)

                  2.       Testimonv Regarding Dispositive Issues


         The court summarizes below the testimony offered regarding the issues dispositive to this

motion, and specifically testimony concerning:(1)whether the Kia was idling, and (2)the

officers' observations ofthe alleged hand-to-hand narcotics sale.^

                           a.       Whether the Kia was Idling

         Officer Ramos initially testified that his and Officer Lambert's justification for stopping

the Kia was that it had been idling for over three minutes in violation of Title 24, Section 24-163

ofthe New York City Administrative Code.(See, e.g., Tr. at 24("[Officer Ramos:] At that point,

we contacted our supervisor and told him his car is idling, we felt we had enough probable cause

to conduct a stop."); see also Mem.in 0pp. to Mot.(Dkt. 23)at 16-17.) On direct examination.

Officer Ramos testified that the BGa was idling on each ofthe three passes he made with Officer

Lambert, as well as at the time that they initiated the stop.(Tr. at 15, 19,24-25.) Officer Lambert

testified on direct examination that the Kia was idling during the first two passes but did not



       'The court notes that the issue of whether the ofiBcers, in fact, detected the odor of marijuana emanating
from the Kia was the only disputed factual issue raised by Defendant's initial and renewed motion papers and,
indeed, the court ordered the evidentiary hearing in order to resolve that dispute. As such, the parties devote a
considerable proportion oftheir briefing to debating whether the testimony on this point was credible. Because,
however, after having observed and considered the officers' testimony, the court holds that the initial stop ran afoul
ofthe Fourth Amendment for entirely unrelated reasons, whether the officers did smell marijuana or not is
ultimately immaterial to the disposition ofthis motion. Notwithstanding, though the court is sympathetic to Mr.
Miller's argument that a "strong odor of marijuana" is deployed far too frequently as a rationale to justify a search—
often in cases in which it strains credulity—^the amount of marijuana recovered from the Kia coupled with the fact
that both fresh and burnt marijuana were present in the vehicle leads the court to conclude that this is not such a
case. As such, were a resolution ofthis issue required to dispose ofthis motion, the court would resolve it in the
Government's favor.
provide any testimony concerning whether it was idling during the third pass(though he testified

on cross-examination that it was running during the third pass as well). {Id. at 91-92,112.)

Neither officer testified on direct examination as to how he knew that the Kia was idling when

driving past it.

        When asked by Mr. Miller's counsel as to how he was able to tell that the Kia's engine

was running, Officer Ramos was initially not forthcoming. Officer Ramos acknowledged that he

passed the car from the firont(and thus could not see the tailpipe) on both ofthe first two passes

and admitted that he had not looked for the tailpipe during the third pass, when he approached

the car from behind.{Id. at 51.) Officer Ramos further admitted that he could not recall whether

the windows of his patrol vehicle were up or down when he and Officer Lambert drove past the

Kia. {Id. at 51) When pressed as to how,then. Officer Ramos was able to tell that the Kia was

running, he offered the following testimony:

                   Q: Okay, fi:om what you can remember, you believed that Mr.
                   Miller's Kia was-engine was running; correct?
                   A: Yes.
                   Q: And that's based on the fact that he was in the car at certain
                   times?
                   A: We just knew it was running.
                   Q: Okay,I'm interested in how you knew it was running.
                   A: We just knew; we could hear the engine running, passing
                   through it.
                   Q: You could hear the engine running?
                   A: We could tell it was on.
                   Q: When you say you could hear the engine running, you don't
                   actually remember if the windows of your patrol car were up or
                   down; correct?
                   A:I don't remember.
                   Q:If could have been up, right?
                   A:It could have been up.

(Tr. at 52(emphasis added for clarity).)

        Officer Lambert did not testify as to whether the windows were up or down when he and

Officer Ramos drove past the Kia. He did, however,testify that he was able to hear the Kia's
engine running during all three passes from his position in the patrol car. {Id. at 112-113.)

Further, while Officer Ramos testified on direct examination that he told Sgt. Wu that he and

Officer Lambert intended to stop the Kia because it had been idling for over 3 minutes {id. at 24),

Sgt. Wu,whom the defense called, did not mention the alleged idling at all during his testimony

and instead testified that he came to the scene because Officer Ramos told him that he and

Officer Lambert had witnessed a possible hand-to-hand narcotics transaction {id. at 139,143).

Meanwhile, defense witness Isavior Coombs testified on cross-examination that he did not recall

whether the engine was running during his conversation with Mr. Miller when the officers

approached. {Id. at 128.)

                       h.      The Alleged Hand-to-Hand Transaction

       In addition to the alleged idling. Officers Ramos and Lambert also testified that they

initiated the stop in part because they witnessed what they believed was a hand-to-hand sale of

narcotics. Although Officer Ramos testified on direct examination that he called Sgt. Wu and

advised him that he and Officer Lambert intended to stop the Kia because it was idling {id. at

24), he later expanded this testimony on cross-examination, during which he testified that he also

advised Sgt. Wu ofthe hand-to-hand transaction as part ofthe reason for initiating the stop {id. at

54.) As discussed in the preceding section, Sgt. Wu testified that he arrived on the scene because

he was alerted to the possible hand-to-hand transaction and did not refer to the alleged idling. {Id.

at 139,143.)

       As to the transaction itself, both officers testified on direct examination that they saw Mr.

Miller(who was seated in the Kia) and an unknown individual(who was standing outside the

passenger-side window)"touch hands." {Id. at 19-21, 92-93.) Both officers further testified that

they witnessed Mr. Miller give the unidentified man what they believed to be some sort of signal.
after which the man looked back at the officers and walked away from the car. Specifically,

Officer Ramos testified that he believed Mr. Miller had given the unidentified man "like a head

nod,like he lifted his head up"{id. at 20), while Officer Lambert testified that "it looked like Sha

Ken Miller said something to" the unidentified man {id. at 92).

         Both officers admitted on direct examination that they had seen neither narcotics nor

currency exchange hands.{Id. at 19-20, 93.) Nonetheless, both officers testified that they

believed they had witnessed a hand-to-hand narcotics sale. Officer Lambert based his conclusion

on "[b]asically the body language and the demeanor, also the reaction ofthe unidentified man to

seeing me," which he noted was informed by his training as a police officer. {Id. at 93.) Officer

Ramos testified that, based on his training, while "[w]e didn't see any exchange of narcotic[s]

... we just had a feeling a hand-to-hand had t[aken] place." {Id. at 21;see also id. at 20-21.)

Neither officer testified that they witnessed the unidentified man,for example, put something

into his pocket or walk away from the Kia with a clenched fist.

         Both officers testified that they made the third pass around the Whitman Houses in order

to continue their investigation, or, as Officer Lambert put it,"to confirm that [the unidentified

man] had just bought weed from the car." {Id. at 94;see also id. at 21-22.)^ The officers testified

that, as they approached the Whitman Houses for the third time,they witnessed the unidentified

man whom they had seen touch hands with Mr. Miller sitting on a bench sprinkling something

onto a rolling paper before abruptly getting up and walking into 88 Monument Walk upon

noticing the officers.




^ The court notes that Officer Lambert's testimony is not consistent with what the officers would have known at the
time; insofar as they both conceded that they did not witness anything exchanging hands, even assuming that a hand-
to-hand transaction had taken place, there is no basis in either officers' testimony on which they could have fairly
concluded that the man had purchased marijuana as opposed to any other drug.

                                                          8
        Officer Ramos testified on direct examination that he observed the man sprinkling "what

appeared to be marijuana" onto a cigarette wrapper, but did not offer any factual basis for his

conclusion that the substance "appeared to be" marijuana.(M at 22.) Officer Ramos conceded

on cross-examination that he had inferred that the substance was marijuana based on the

unidentified man's behavior and the fact that he had previously observed him touching hands

with Mr. Miller. {Id. at 44-45.) Officer Lambert likewise testified on direct examination that

when he observed the unidentified man "it appeared that he was rolling marijuana" but, like

Officer Ramos, he did not elaborate on the basis of his conclusion. {Id. at 94-95.) On cross-

examination, Officer Lambert clarified that "[he] didn't see exactly what [the man] was

sprinkling, but[he] saw that [the man] had something brown in his hands," and stated that "[he]

was also basing [his] belief that [the man] was rolling marijuana based on how he was doing it

... It was the way he was sitting and where his hands were in front of him." {Id. at 111.)

Notwithstanding, Officer Lambert admitted that he did not know whether the substance in

question was marijuana or tobacco. {Id.) Finally, both officers testified that although the

unidentified man got up and walked inside 88 Monument Walk upon noticing the officers {id. at

23,95), neither officer testified that Mr. Miller—^who the officers believed had recognized them

as police officers—got up or drove away at any point.

II.    LEGAL STANDARD


       The Fourth Amendment protects persons against "unreasonable searches and seizures."

U.S. Const, amend. IV. Generally, evidence that is seized pursuant to an unreasonable search or

derived from such a search must be suppressed. James v. Illinois^ 493 U.S. 307, 311-12(1990).

"[S]earches and seizures conducted without a warrant are presumptively unreasonable";

however,"several exceptions to the warrant requirement have been fashioned when
circumstances demand an immediate police response." United States v. McCargo,464 F.3d 192,

196(2d Cir. 2006)(internal citations omitted).

       The Fourth Amendment permits police officers to conduct a "brief investigatory

detention"—also known as a Terry stop—^where the officer has reasonable suspicion that the

person to be detained is either committing or has committed a crime. See, e.g.. United States v.

Compton,830 F.3d 55,61 (2d Cir. 2016)(citing Terry v. Ohio, 392 U.S. 1, 30(1968)). An

officer is likewise permitted to initiate a traffic stop when she has reasonable suspicion that a

traffic violation has occurred. See United States v. Stewart, 551 F.3d 187, 190-91 (2d Cir. 2009).

A pretextual traffic stop—i.e., one initiated in order to obtain evidence of a more serious crime—

presents no constitutional issue, so long as the stop itself is supported by reasonable suspicion.

See United States v. Mota, 155 F. Supp. 3d 461,473(S.D.N.Y. 2016)(citing United States v.

Dhinsa, 171 F.3d 721, 724-25(2d Cir. 1999)).

       To support a Terry stop, such reasonable suspicion must comprise more than an "inchoate

suspicion or mere hunch." Dancy v. McGinley,843 F.3d 93,106(2d Cir. 2016)(citation

omitted). Reasonable suspicion instead requires "specific and articulable facts which,taken

together with rational inferences from those facts, provide detaining police officers with a

particularized and objective basis for suspecting legal wrongdoing."Id. (citation omitted).

Whether a given set offacts gives rise to reasonable suspicion is assessed objectively in light of

the totality ofthe circumstances as evaluated fi:om the perspective ofa reasonable police officer

with the attendant training and experience. Id.

m.     DISCUSSION


       Mr. Miller seeks to suppress the marijuana and firearm recovered from the Kia on the

basis that the initial stop ofthe JCia was not supported by reasonable suspicion.(Mem. at 1, 6.)



                                                  10
Mr. Miller argues that:(1)the officers' testimony is insufficient to give rise to reasonable

suspicion that the Kia was idling for more than three minutes, and(2)the officers' observations

concerning the hand-to-hand transaction are likewise too vague to give rise to reasonable

suspicion that they had witnessed a drug sale. {Id.) In response,the Government contends that:

(1)the fact that the Kia was idling is not in dispute and,in any case, supported by the testimony;

and(2)the testimony concerning the hand-to-hand transaction is persuasive and supplies an

independent basis to affirm the stop.(0pp. at 6-9.) While both ofthese issues present close calls,

for the reasons set forth below,the court concludes that Mr. Miller has the better ofthe argument

as to each and, accordingly, grants his motion to suppress.

        A.     The Kia


        As an initial matter, the court rejects the Government's contention that Mr. Miller's

failure to raise the issue ofthe idling Kia in his initial moving papers precludes him from raising

the issue in his post-hearing briefing. {Id. at 6.) The Government cites no precedential support for

this proposition and, as Mr. Miller correctly argues, it is the Government's burden to prove by a

preponderance ofthe evidence that there was a sufficient factual and legal basis to initiate the

stop.(Reply at 1); see also, e.g.. United States v. Morris, No. 07-cr-029(NG)(JO),2007 WL

4351427, at *5(E.D.N.Y. Dec. 12, 2007).

       Based on the testimony adduced at the hearing and the court's consideration ofthe

parties' exhibits, the Government has failed to meet its burden. Although both officers ultimately

did testify that they could hear the Kia running when they drove past it, they were less than

candid on direct examination. While Officer Lambert forthrightly volimteered this information

on cross-examination. Officer Ramos was initially evasive and declared simply that he and

Officer Lambert "just knew"the Kia was running when they passed by it.(Tr. at 51-52.)



                                                11
Moreover, although Officer Ramos paired his second declaration that he and Officer Lambert

"just knew"the engine was running with a declaration that they "could hear the engine running,"

when asked to confirm that he, personally, could hear that the engine was running, he responded

only by saying "we could tell it was on." {Id. at 52.)

       Compounding this issue is the fact that neither Officer Ramos nor Officer Lambert

elaborated on how they possibly could have heard the Kia's engine running while driving past it

in their own vehicle, which was also running, presumably with its own attendant engine noise.

The court notes in particular the lack ofany testimony that the windows ofthe officers' vehicle

were down,in which case it might be plausible (though perhaps not likely) that the officers

would have been able to hear the Kia's engine. Likewise,the court is troubled by the lack of

testimony supplying any other affirmative indicia ofa running engine; indeed. Officer Ramos

testified on cross-examination that while the Kia's tailpipe was visible to him on the third pass,

he did not, for example, make whether there were exhaust fumes coming from it.

       Further, though the parties dispute whether the Kia's engine is audible in the officers'

body camera footage {see Mem.at 5; 0pp. at 7-8; Reply at 2), the court does not accord this

issue much weight. Even assuming that the noise that can be heard when the officers are standing

next to the vehicle is, in fact, engine noise as opposed to ambient background noise—and it is

not clear that this is the case—^the fact that the officers were able to hear the Kia's engine

running while Standing directly next to it does not support an inference that they must have been

able to hear it while driving past it in their own vehicle.

       As Magistrate Judge Orenstein observed in United States v. Morris, in a situation such as

this one,in which the officers were clearly motivated to investigate Mr. Miller, they "would have

good reason to be meticulous in their observation and documentation ofthe facts supporting an


                                                  12
investigative traffic stop." 2007 WL 4351427, at *8. Nonetheless, as in Morris,"none ofthose

expectations were met by the officers' testimony in this case." Id. Because the factual basis for

the officers' assertion that they observed the Kia idling is, at best, implausible, the court declines

to credit their testimony. Moreover, as there was no other evidence adduced at the hearing to

support the traffic stop, the court concludes that the stop was, as a matter oflaw, unsupported by

reasonable suspicion and thus unlawful.

       B.      The Hand-to-Hand Transaction


       The Government argues that, even assuming that the testimony concerning the idling

does not provide a basis for the stop, the officers' observation of what they characterize as a

hand-to-hand drug transaction is independently sufficient to warrant denial ofthe motion.(0pp.

at 8-11.)

       In its initial opinion denying the instant motion without prejudice, this court held that the

officers' observation of Mr. Miller and an unidentified individual touching hands was,standing

alone, insufficient to give rise to probable cause to search the Kia.{See M&O at 6(collecting

cases).) The question before the court now,however,is not whether this observation gives rise to

probable cause, but rather whether it supplies reasonable suspicion sufficient to justify a Terry

stop, a standard notably less demanding than probable cause. See, e.g.. United States v. Bailey,

743 F.3d 322, 332(2d Cir. 2014)("Notably,[reasonable suspicion] is less than probable cause").

       It is clearly established that "[a] police officer's observation of what he reasonably

believes to be a drug transaction in progress clearly supports a reasonable suspicion sufficient to

stop the suspect for further investigation." Crenshaw v. City ofMt. Vernon,372 F. App'x 202,

207(2d Cir. 2010)(summary order)(emphasis added). The Government, however, points to no

precedent for the proposition that an officer's observation oftwo individuals touching hands.


                                                 13
without more,is sufficient to provide such reasonable belief, nor is the court aware of any case in

which reasonable suspicion has been found absent additional factors not present here. Cf., e.g..

United States v. Conley, 342 F. Supp. 3d 247,261(D. Conn.2018)(finding reasonable suspicion

to believe that drug transaction had taken place where, after observing driver of vehicle make

several maneuvers consistent with "counter surveillance measures," officers saw unidentified

man reach into vehicle and then walk away without speaking to driver). Moreover,though their

decisions are not binding on this court. New York courts, which frequently confront this issue,

decline to find probable cause or reasonable suspicion on similar facts. See People v. Dubois,

953 N.Y.S.2d 552(table), 2012 WL 1939973, at *3(Grim. Ct. N.Y. Cty. 2012)(collecting cases).

And,in any event, insofar as it is clearly established that reasonable suspicion requires more than

a "mere hunch," Dancy, 843 F.3d at 106, Officer Ramos's testimony that, at the point

immediately following their observation of Mr. Miller and the unidentified man touching hands,

he and Officer Lambert "just had a feeling a hand-to-hand [drug sale] had taken place" strongly

counsels against finding reasonable suspicion on these facts. As such,the court concludes that,

just as the officers' observation of Mr. Miller touching hands with another person with whom he

was speaking was insufficient to give rise to probable cause, it is likewise insufficient to support

reasonable suspicion.

       The Government asks the court to consider both officers' testimony that, shortly after

witnessing the alleged exchange,they observed the unidentified man rolling a substance into a

cigarette wrapper, which the officers concluded was marijuana. Here as well, however,the

Government points to no analogous caselaw to support its assertion that this fact should change

the court's conclusion; indeed,the cases on which the Government relies involve facts

considerably more indicative of drug transactions than an officer's mere observation of an



                                                 14
individual rolling a cigarette.{See Mem. at 10(citing, inter alia^ Morales v. Grenier, 381 F.3d

47,47-48(2d Cir. 2004)(undercover officer's observation of defendant touching hands with four

separate individuals, one of whom left with glassine envelope in hand, supported probable cause

to arrest)).)

        Notwithstanding, the court does not hold today that an officer's observation of

individuals touching hands in an area known for drug transactions followed by an observation of

the apparent purchaser rolling a marijuana cigarette or otherwise consuming marijuana(or

another controlled substance) does not, as a matter oflaw, provide reasonable suspicion

sufficient to justify a Terry stop. In this case, however,the officers' testimony concerning their

observation ofthe apparent purchaser rolling marijuana does not establish by a preponderance of

the evidence that the officers did, in fact, witness the man rolling a marijuana cigarette. Both

officers testified that they did not see what the alleged was rolling nor did they provide any

objective factual basis for their conclusion that the substance he was rolling(on a bench in broad

daylight and,if the officers' testimony is to be believed, immediately after being alerted that

there were police officers in the area) was marijuana. Moreover, Officer Lambert testified only

that he could see "something brown" in the man's hand (Tr. at 111); what, exactly, Officer

Lambert was referring to was never elucidated, but the court notes that the marijuana recovered

firom Mr. Miller was green {see Gov't Ex.4)—a color that neither officer claimed to have

observed—^and takes judicial notice ofthe fact that cigarette tobacco is typically brown. In other

words,just as with the alleged transaction itself, the officers appear to have had no more than a

"mere hunch" that they had observed the man rolling marijuana. Dancy,843 F.3d at 106.

       The court therefore concludes that, even were it to credit officers' testimony in toto, the

facts they attested to are simply insufficient to support a finding ofreasonable suspicion.



                                                 15
Accordingly,the court holds that the officers' stop ofthe Kia was impermissible under the

Fourth Amendment.


IV.      REMEDY


         Where evidence is obtained in violation ofthe Fourth Amendment,the remedy is

ordinarily suppression. See, e.g., United States v. Valentine, 591 F. Supp. 2d 238,242(E.D.N.Y.

2008)(citing Wong Sun v. United States, 371 U.S. 471,484-85 (1963)). This extends not only to

any evidence recovered as a direct result ofthe Fourth Amendment violation, but also to all

evidence subsequently discovered as a result ofthe primary violation, commonly known as the

"fruit ofthe poisonous tree." See, e.g.. United States v. Cacace,796 F.3d 176, 188(2d Cir.

2015).

         While there are exceptions to this rule, the Government does not argue that any applies

here. Accordingly,the exclusionary rule mandates suppression of all evidence seized following

the officers' initial stop ofthe Kia, i.e. the marijuana and the firearm recovered from the Kia.

V.       CONCLUSION


         For the foregoing reasons. Defendant's(Dkt. 52) Motion to Suppress the marijuana and

the firearm is GRANTED.




         SO ORDERED.
                                                                      s/Nicholas G. Garaufis

Dated: Brooklyn,New York                                            > ICHOLAS G. GARAU^
         February[l_, 2020                                           United States District Judge




                                                16
